DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. 20110007775/ U.S. 8926172) in view of McWilliams (U.S. 20030156621). 
           For claim 11: Wu discloses in Fig. 1 an apparatus comprising: a testing device comprising a chamber 100 having a top portion and a bottom portion, a sample holder 20 arranged in the chamber, a temperature sensor 60 having a sensing portion, wherein the sensing portion is arranged adjacent to the sample holder, Fig. 1, a heater 160 arranged at the bottom portion of the chamber, and a heat shield (chamber material thickness) 130, wherein at least a portion of the heat shield is arranged between the heater 160 and the sample holder 20; and a controller/ computer [0037] in communication with at least one of the temperature sensor and the heater.
Wu does not explicitly teach a reservoir/ support for a heater.
McWilliams discloses in Fig. 2 a bottom heater 5 supported by a ceramic layer/ support/ reservoir 4.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date of the invention, to have a reservoir/ support/ space for the heater, in order to properly provide/ control the heat path to an object of heating without improper heat dissipation.
           Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. 20110007775/ U.S. 8926172) and McWilliams, as applied to claims above, and further in view of Johnson (U.S. 4350446). 
Wu and McWilliams disclose the device as stated above. 
They do not explicitly teach the limitations of claim 13. 
For claim 13: Johnson teaches a lid/ cover/ cap 14, Fig. 1. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a lid/ cover as a top wall of the chamber, so as to provide a point of insertion of the samples and devices.
         Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and McWilliams, as applied to claims above, and further in view of Danley et al. (U.S. 5842788) [hereinafter Danley]. 
Wu and McWilliams disclose the device as stated above. Wu does not explicitly teach and RTD of claim 15. 
For claim 15: Danley discloses a testing apparatus wherein a temperature sensor is an RTD (Abstract). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to replace the temperature sensor of Wu with an RTD, because both of them are alternate types of temperature sensors which will perform the same function if one is replaced with another.
          Claims 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and McWilliams, as applied to claims above, and further in view of Marcus et al. (U.S. 53835993) [hereinafter Marcus].
Wu and McWilliams disclose the device as stated above.
They do not explicitly teach the limitations of claims 13, 14, 16.
For claims 13, 14: Marcus discloses a device in the field of applicant’s endeavor and teaches a fixed or removable lid 122 with an opening 118. It is considered that, if needed, the opening would accommodate to a temperature sensor to be inserted.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a lid/ cover as a top wall of the chamber, so as to provide a point of insertion of the samples and devices.
For claim 16: Markus teaches a sample holder 116 having two points of attachment to the chamber.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date so as to have two/ more points of attachment of the sample within the chamber, so as to make sure that the sample is symmetrically position, thus, the proper amount of heat is provided to the sample.
           Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and McWilliams. 
Wu and McWilliams disclose the device as stated above. 
They do not explicitly teach the limitations of claim 17. 
Official Notice is taken with respect to claim 17: having a plurality/ two testing devices, absent any criticality, is only considered to be an obvious modification of the apparatus disclosed by Prior Art. While the addition of another/ second testing device to the concept of Wu and McWilliams undoubtedly makes the invention more useful with another/ second testing device, it is not the type of innovation for which a patent monopoly is to be granted. See In re St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7* Cir. 1977). Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have two testing devices, so as to enable the operator to perform two teats at the same time, as very well known in the art.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark (U.S. 1447100) discloses a calorimeter/ testing apparatus comprising a removable cover, the cover has an opening for insertion of a thermometer, Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        April 14, 2022